DETAILED ACTION
This action is in response to applicant’s amendment filed on 6/17/2021.  Claims 1-11 and 26-30 are still pending in the present application.  This Action is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20060003774) in view of Meredith (US 2013/0337844) and further in view of Ahn (US 20150223027).
Referring to claim 1, Byun discloses a method (FIG. 5-6, abstract and Par. 12. “A 3-dimensional path loss is realized according to a case in which an obstruction is provided within wave propagation and a case in which no obstruction is provided within wave propagation in”), comprising:
determining a free space path loss distance at a frequency of a transmitter (Par. 12, “A 3-dimensional path loss is realized”. Par. 32, line 11, “propagation distance”. Par. 34, “The path loss is forecast through the WIM-LOS (Walfisch Ikegami line of sight) model”. Par. 32, lines 9-12, ”factors affecting the path loss include  wave propagation distances, frequency”. Also see Par. 35, lines 1-4, “The Knife edge-JRC model is a combination of the Knife edge model and the dual slope model, which forecasts the loss by adding a diffraction loss caused by an obstruction to a path loss caused by wave propagation”.  Note that determining pathloss uses frequency and distance between transmitter and receiver, thus, frequency and distance are included in the pathloss determination process); 
path loss factors based on accurate geographical information . .  . applicable to both metropolises and rural areas”. “Path loss may be influenced by terrain contours, environment (e.g., urban, rural, vegetation, and foliage), propagation medium (e.g., dry or moist air), the distance between the RF transmitter and a receiver, the height and location of antennas”. Note that the geographic location or region is classified according to a morphology class, e.g., environment such as metropoliss, urban, rural and vegetation.  Further, note that base station design of Byun analyzes and combines path loss factors based on accurate geographical information and those factors include environmental factors, e.g., urban, rural, vegetation, and foliage. The environmental factor is equivalent to the morphology class);
determining a scaling factor P corresponding to the determined morphology class (Par. 37, equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical information  . . . applicable to both metropoliss and rural areas”. Par. 32, lines 9-12m “combines path loss factors based on accurate geographical information and which is accordingly applicable to both metropolises and rural areas. In this instance, the factors affecting the path loss include wave propagation distances, frequency spectrums, obstructions Note that gw determines an environmental factor for metropoliss and rural area and in paragraph 40 gw is described as environmental factor, which reads on morphology factor); 
determining an analysis region based upon the scaling factor P having a radius (Par. 32, lines 1-11, “base station design method according to the preferred embodiment … analyzes and combines path loss factors based on geographical information … applicable to both metropolises and rural area”. Note that a base station antenna radiates RF signals in a circular region); 
and generating a contour for a power level emitted by the transmitter, where the contour is configured to be used to manage interference generated by the transmitter (FIG. 1-2 and Par. 26-27, 
Byun does not explicitly disclose the determining an analysis region is in fact a circular analysis region.
However, it is known in the art that while some base station transmit only directionally, most base stations propagate RF in Omni direction, thus providing a circular region of a radio frequency coverage region around a base station, as disclosed by Meredith below. 
In an analogous art, Meredith discloses determining a circular analysis region for radio frequency analysis (Par. 44, 63, “the regions can be circular regions having the BS at the center of the circle and having a radius dictated by the signal strength reported by the mobile device. For example, the radius can be the maximum distance over which the mobile device can receive the signal from the BS”.  Further, managing interference is the intended purpose of generating contour for the power levels. ). Meredith also discloses radio propagation model and determining distances between the mobile device and the BSs using, among other things, the morphology (e.g., urban, suburban, rural) of the terrain over which the signals are transmitted to determine expected powers for the BS signals (see Par. 38).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the RF coverage map is performed for Omni directional base station, for the purpose of expanding the serving a larger portion of the cellular communication systems since most base stations are Omni directional. 
The above combination is not relied on for the contour to have a maximum radial distance that is less than the radius.
In analogous art, Ahn disclose r the contour to have a maximum radial distance that is less than the radius (Par. 135, 158, “this parameter specifies information about the circle or the ellipse. If the approximate location of the UE is reported in a common assistance data request parameter, the parameter provides the range of radio map data expressed as a circle having a given radius or as an ellipse type having a given major axis”. Note that radio map is radio contour and it has a radius or radial distance. With regards to being less that the radius circular analysis region, one skilled in the art would recognize that the radial distance of the of the contour can be designed to be smaller or bigger than circular analysis region).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Ahn so that the RF coverage map is limited to a certain radius and thereby prevent interfernce. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Referring to claim 3, the combination of Byun/Meredith/Ahn discloses the method 1, and further discloses determining the morphology class for the geographic location of the transmitter comprises determining a morphology class comprising one of rural, suburban, and urban; and wherein determining the scaling factor P comprises determining a scaling factor P comprising one of Purban, Psuburban, and Prural (Byun, Par. 37, “equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical information  . . . applicable to both metropoliss and rural areas”. Also see Meredith, Par. 50, “computational effort can be reduced by at least 75% in all morphologies (e.g., urban, 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the determining pathloss distance would include terrain morphologies e.g., for urban, suburban and rural because each of the urban, suburban and rural terrains would provide a different radio propagation result. Therefore, for the purpose of providing a more accurate pathloss distance based on a better radio propagation model . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 26, Byun discloses a program product comprising a non-transitory processor readable medium on which program instructions are embodied (Par. 69, “he wireless network base station design method according to the preferred embodiment of the present invention is realized into programs and stored on computer-readable recording media including CD-ROMs, RAMs, ROMs, floppy disks, HDDs, and optical discs”. FIG. 5-6, abstract and Par. 12. “A 3-dimensional path loss is realized according to a case in which an obstruction is provided within wave propagation and a case in which no obstruction is provided within wave propagation in”), wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to determine a free space path loss distance at a frequency of a transmitter (Par. 12, “A 3-dimensional path loss is realized”. Par. 32, line 11, “propagation distance”. Par. 34, “The path loss is forecast through the WIM-LOS (Walfisch Ikegami line of sight) model”. Par. 32, lines 9-12, ”factors affecting the path loss include  wave propagation distances, frequency”.  Par. 35, lines 1-4, “The Knife edge-JRC model is a combination of the Knife edge model and the dual slope model, which forecasts the loss by adding a diffraction loss caused by an obstruction to a path loss caused by wave propagation”.  Note that determining pathloss uses frequency and distance between transmitter and receiver, thus, path loss factors based on accurate geographical information . .  . applicable to both metropolises and rural areas”. “Path loss may be influenced by terrain contours, environment (e.g., urban, rural, vegetation, and foliage), propagation medium (e.g., dry or moist air), the distance between the RF transmitter and a receiver, the height and location of antennas”. Note that the geographic location or region is classified according to a morphology class, e.g., environment such as metropoliss, urban, rural and vegetation.  Further, note that base station design of Byun analyzes and combines path loss factors based on accurate geographical information and those factors include environmental factors, e.g., urban, rural, vegetation, and foliage. The environmental factor is equivalent to the morphology class);
determine a scaling factor P corresponding to the determined morphology class (Par. 37, equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical information  . . . applicable to both metropoliss and rural areas”. Par. 32, lines 9-12m “combines path loss factors based on accurate geographical information and which is accordingly applicable to both metropolises and rural areas. In this instance, the factors affecting the path loss include wave propagation distances, frequency spectrums, obstructions Note that gw determines an environmental factor for metropoliss and rural area and in paragraph 40 gw is described as environmental factor, which reads on morphology factor); 
determine an analysis region based upon the scaling factor P (Par. 32, lines 1-11, “base station design method according to the preferred embodiment … analyzes and combines path loss factors based on geographical information … applicable to both metropolises and rural area”. Note that a base station antenna radiates RF signals in a circular region); and 
generate a contour for a power level emitted by the transmitter, where the contour is configured to be used to manage interference generated by the transmitter  (FIG. 1-2 and Par. 26-27, “sample points 
Byun does not explicitly disclose the determining an analysis region is in fact a circular analysis region.
However, it is known in the art that while some base station transmit only directionally, most base stations propagate RF in Omni direction, which provides a circular region of a radio frequency coverage region around a base station, as disclosed by Meredith below. 
In an analogous art, Meredith discloses determining a circular analysis region for radio frequency analysis (Par. 44, 63, “the regions can be circular regions having the BS at the center of the circle and having a radius dictated by the signal strength reported by the mobile device. For example, the radius can be the maximum distance over which the mobile device can receive the signal from the BS”.  Further, managing interference is the intended purpose of generating contour for the power levels. ). Meredith also discloses radio propagation model and determining distances between the mobile device and the BSs using, among other things, the morphology (e.g., urban, suburban, rural) of the terrain over which the signals are transmitted to determine expected powers for the BS signals (see Par. 38).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the RF coverage map is performed for Omni directional base station, for the purpose of expanding the serving a larger portion of the cellular communication systems since most base stations are Omni directional . 
The above combination is not relied on for the contour to have a maximum radial distance that is less than the radius.
In analogous art, Ahn disclose r the contour to have a maximum radial distance that is less than the radius (Par. 135, 158, “this parameter specifies information about the circle or the ellipse. If the approximate location of the UE is reported in a common assistance data request parameter, the parameter provides the range of radio map data expressed as a circle having a given radius or as an ellipse type having a given major axis”. Note that radio map is radio contour and it has a radius or radial distance. With regards to being less that the radius circular analysis region, one skilled in the art would recognize that the radial distance of the of the contour can be designed to be smaller or bigger than circular analysis region).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Ahn so that the RF coverage map is limited to a certain radius and thereby prevent interfernce. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 28, the combination of Byun/Meredith/Ahn discloses the computer program product of claim 26, further discloses determining the morphology class for the geographic location of the transmitter comprises determining a morphology class comprising one of rural, suburban, and urban; and wherein determining the scaling factor P comprises determining a scaling factor P comprising one of Purban, Psuburban, and Prural (Byun, Par. 37, “equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical information  . . . applicable to both metropoliss and rural areas”. Also see Meredith, Par. 50, “computational effort can be reduced by at least 75% in all 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the determining pathloss distance would include terrain morphologies e.g., for urban, suburban and rural because each of the urban, suburban and rural terrains would provide a different radio propagation result. Therefore, for the purpose of providing a more accurate pathloss distance based on a better radio propagation model. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20060003774) in view of Meredith (US 2013/0337844) and further in view of Saxena (US 2017/0127257) and further in view of Ahn (US 20150223027).
Referring to claim 2, the combination of Byun/Meredith/Ahn discloses the method of claim 1. 
The combination is not relied on for disclosing: the determining the free space path loss distance at the transmission frequency comprises determining:
 	
    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

where PL = txPower + Gain — rxPower, and the RFspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.

Saxena disclose the determining the free space path loss distance at the transmission frequency comprises determining:
 	
    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

where PL = txPower + Gain — rxPower, and the RFspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.
See Saxena, Par. 53, the formula “FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C”, and Par. 54-55. Note that paragraph 53 provides the following pathloss formula:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C
This pathloss formula is an equivalent of the claimed pathloss distance formula above. See the following:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C   . . .    (1)   given in Par. 53,
By moving log 10 (f)  and the Constant C to the left side of the equation (1) we get:
FSPL -  log 10 (f)  - C = 20 [ log 10 (d) ] 	         . . .     (2)	

                                
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                             
                                            -
                                             
                                             
                                            l
                                            o
                                            g
                                             
                                            10
                                             
                                            (
                                            f
                                            )
                                             
                                             
                                            -
                                             
                                            C
                                             
                                        
                                        
                                            20
                                        
                                    
                                
                              =  log 10 (d)       . . .    (3)    multiplying both sides of equation (2) by 20

d = 10 (                                 
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                            -
                                            20
                                            
                                                
                                                    log 
                                                    10
                                                
                                                ⁡
                                                
                                                    f
                                                    -
                                                    C
                                                
                                            
                                        
                                        
                                            20
                                        
                                    
                                
                            )	. . . (4)		solving for d applying reverse log rule in (3)
Equation 4 above is equivalent to the claimed equation, where d is equivalent pathloss distanced or RFSPL, or equivalent to distance or free space pathloss distance, FSPL is equivalent to PL or pathloss, which is pathloss in decibels, f is mutual in both equations and is equivalent to frequency,  and constant 
Further, note that FSPL = Tx Power - Tx Cable Loss + Tx Antenna Gain + Rx Antenna Gain - Rx Cable Loss - Rx Sensitivity - Fade Margin.  From this one can also derive the FSPL (equivalent to PL)  to be  txPower + Gain — rxPower. Here note that Fade Margin is difference between the received power and power required.  With regards to “rxPower is the propagated power level equal to the first threshold level”, note that in paragraph 56, fade margin is the difference between the normal received power and the power required for minimum acceptable performance. The  power required for minimum acceptable performance is equivalent to the threshold. Thus, Rx Sensitivity and the Fade margin is equivalent rxPower and is the power level equal to the first threshold level. With regards to rxPower in decibels, note that the formula for FSPL is in decibels, thus, the parameters would be in decibels.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun and Meridith by incorporating the teachings of Saxena so that the pathloss distance is determined according to the parameters provided in the formula, for the purpose of using an efficient pathloss distance method using important parameters of transmit power, receive power, gains, frequency and other important parameters . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 27, the combination of Byun/Meredith/Ahn discloses the method computer program product of claim 26.
The combination is not relied on for disclosing: the determining the free space path loss distance at the transmission frequency comprises determining:
 	
    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

Fspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.
In an analogous art, Saxena disclose the determining the free space path loss distance at the transmission frequency comprises determining:
 	
    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

where PL = txPower + Gain — rxPower, and the RFspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.
See Saxena, Par. 53, the formula “FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C”, and Par. 54-55. Note that paragraph 53 provides the following pathloss formula:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C
This pathloss formula is an equivalent of the claimed pathloss distance formula above. See the following:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C   . . .    (1)   given in Par. 53,
By moving log 10 (f)  and the Constant C to the left side of the equation (1) we get:
FSPL -  log 10 (f)  - C = 20 [ log 10 (d) ]    . . .     (2)	
                                
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                             
                                            -
                                             
                                             
                                            l
                                            o
                                            g
                                             
                                            10
                                             
                                            (
                                            f
                                            )
                                             
                                             
                                            -
                                             
                                            C
                                             
                                        
                                        
                                            20
                                        
                                    
                                
                              =  log 10 (d)       . . .    (3)    multiplying both sides of equation (2) by 20

d = 10 (                                 
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                            -
                                            20
                                            
                                                
                                                    log 
                                                    10
                                                
                                                ⁡
                                                
                                                    f
                                                    -
                                                    C
                                                
                                            
                                        
                                        
                                            20
                                        
                                    
                                
                            )	. . . (4)		solving for d applying reverse log rule in (3)
Equation 4 above is equivalent to the claimed equation, where d is equivalent pathloss distanced or RFSPL, or equivalent to distance or free space pathloss distance, FSPL is equivalent to PL or pathloss, which is pathloss in decibels, f is mutual in both equations and is equivalent to frequency,  and constant C is equivalent to constant K. C has the value of 32.45, which is also the value of K according to applicant’s specification. 
Further, note that FSPL = Tx Power - Tx Cable Loss + Tx Antenna Gain + Rx Antenna Gain - Rx Cable Loss - Rx Sensitivity - Fade Margin.  From this one can also derive the FSPL (equivalent to PL)  to be  txPower + Gain — rxPower. Here note that Fade Margin is difference between the received power and power required.  With regards to “rxPower is the propagated power level equal to the first threshold level”, note that in paragraph 56, fade margin is the difference between the normal received power and the power required for minimum acceptable performance. The  power required for minimum acceptable performance is equivalent to the threshold. Thus, Rx Sensitivity and the Fade margin is equivalent rxPower and is the power level equal to the first threshold level. With regards to rxPower in decibels, note that the formula for FSPL is in decibels, thus, the parameters would be in decibels.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun and Meridith by incorporating the teachings of Saxena so that the pathloss distance is determined according to the parameters provided in the formula, for the purpose of using an efficient pathloss distance method using important parameters of transmit power, receive power, gains, frequency and other important parameters. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20060003774) in view of Meredith (US 2013/0337844) and further in view of Chen (US 2015/0198447) and further in view of Ahn (US 20150223027).

determine a free space path loss distance at a frequency of a transmitter (Par. 12, “A 3-dimensional path loss is realized”. Par. 32, line 11, “propagation distance”. Par. 34, “The path loss is forecast through the WIM-LOS (Walfisch Ikegami line of sight) model”. Par. 32, lines 9-12, ”factors affecting the path loss include  wave propagation distances, frequency”.  Par. 35, lines 1-4, “The Knife edge-JRC model is a combination of the Knife edge model and the dual slope model, which forecasts the loss by adding a diffraction loss caused by an obstruction to a path loss caused by wave propagation”.  Note that determining pathloss uses frequency and distance between transmitter and receiver, thus, frequency and distance are included in the pathloss determination process); 
determine a morphology class for a geographic location of the transmitter (Par. 33, “preferred embodiment . . .  which analyzes and combines path loss factors based on accurate geographical information . .  . applicable to both metropolises and rural areas”. “Path loss may be influenced by terrain contours, environment (e.g., urban, rural, vegetation, and foliage), propagation medium (e.g., dry or moist air), the distance between the RF transmitter and a receiver, the height and location of antennas”. Note that the geographic location or region is classified according to a morphology class, e.g., environment such as metropoliss, urban, rural and vegetation.  Further, note that base station design of Byun analyzes and combines path loss factors based on accurate geographical information and those factors include environmental factors, e.g., urban, rural, vegetation, and foliage. The environmental factor is equivalent to the morphology class);
determine a scaling factor P corresponding to the determined morphology class (Par. 37, equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical metropoliss and rural areas”. Par. 32, lines 9-12m “combines path loss factors based on accurate geographical information and which is accordingly applicable to both metropolises and rural areas. In this instance, the factors affecting the path loss include wave propagation distances, frequency spectrums, obstructions Note that gw determines an environmental factor for metropoliss and rural area and in paragraph 40 gw is described as environmental factor, which reads on morphology factor.); 
determine an analysis region based upon the scaling factor P (Par. 32, lines 1-11, “base station design method according to the preferred embodiment … analyzes and combines path loss factors based on geographical information … applicable to both metropolises and rural area”. Note that a base station antenna radiates RF signals in a circular region); and generate a contour for a power level emitted by the transmitter, where the contour is configured to be used to manage interference generated by the transmitter (FIG. 1-2 and Par. 26-27, “sample points are generated on desired areas on the map as shown in FIG. 1”. Par. 31, “Waves of a base station are reduced because of distance, and diffraction and dispersion of obstructions”. Par. 12, “obstruction is provided within wave propagation”.  Note that a contour or radio coverage map is generated as shown in figure 2 such that each base station (equivalent to transmitter) is placed an appropriate distance away from other base station to prevent interference. Further note that the in the contour of figure 2 grids represent the coverage area of base stations).
Byun does not explicitly disclose the determining an analysis region is in fact a circular analysis region.
However, it is known in the art that while some base station transmit only directionally, most base stations propagate RF in Omni direction, which provides a circular region of a radio frequency coverage region around a base station, as disclosed by Meredith below. 
In an analogous art, Meredith discloses determining a circular analysis region for radio frequency analysis (Par. 44, 63, “the regions can be circular regions having the BS at the center of the circle and 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the RF coverage map is performed for Omni directional base station, for the purpose of expanding the serving a larger portion of the cellular communication systems since most base stations are Omni directional . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Byun is silent on the system as being a state machine circuitry configured to be coupled to at last least one of at least input/output device and a communication system. 
In an analogous art, Chen discloses such state machine (Abstract, lines 12-14, “The system and method may generate one or more spatial maps of the environment through the collection of radio frequency signal”.  Par. 33, lines 1-6, “system 10 includes the necessary electronics . . . logic/ state machines, microprocessors, . . .  to perform the functions described herein and/or to achieve the results described herein”, “input/output interfaces”. ).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chen so that the RF propagation system of Byun/Meredith is implemented on a state machine, for the purpose of allowing the RF propagation system to be updated easily and moved to a different location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for the contour to have a maximum radial distance that is less than the radius.
In analogous art, Ahn disclose r the contour to have a maximum radial distance that is less than the radius (Par. 135, 158, “this parameter specifies information about the circle or the ellipse. If the approximate location of the UE is reported in a common assistance data request parameter, the parameter provides the range of radio map data expressed as a circle having a given radius or as an ellipse type having a given major axis”. Note that radio map is radio contour and it has a radius or radial distance. With regards to being less that the radius circular analysis region, one skilled in the art would recognize that the radial distance of the of the contour can be designed to be smaller or bigger than circular analysis region).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Ahn so that the RF coverage map is limited to a certain radius and thereby prevent interfernce. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

	Referring to claim 7, the combination of Byun/Meredith/Chen/Ahn discloses the system of claim 6, and further discloses the state machine circuitry comprises at least one processor circuit; and at least one memory circuit coupled to at least one processor circuit (Chen, Par. 33, memory, microprocessors).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chen so that the RF propagation system of Byun/Meredith is implemented on a state machine including processor and memory, for the purpose of allowing the state machine to process RF modeling easily and store RF modeling data. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
urban, Psuburban, and Prural (Byun, Par. 37, “equation 1 and Par. 38 equation 2.  Par. 40, “gw determines an environmental factor”. Par. 32, lines 7-10, geographical information  . . . applicable to both metropoliss and rural areas”. Also see Meredith, Par. 50, “computational effort can be reduced by at least 75% in all morphologies (e.g., urban, suburban and rural morphologies)” and Par. 38, last 4 lines, “the morphology (e.g., urban, suburban, rural) of the terrain over which the signals are transmitted”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Byun by incorporating the teachings of Meredith so that the determining pathloss distance would include terrain morphologies e.g., for urban, suburban and rural because each of the urban, suburban and rural terrains would provide a different radio propagation result. Therefore, for the purpose of providing a more accurate pathloss distance based on a better radio propagation model . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20060003774) in view of Meredith (US 2013/0337844) and further in view of Chen (US 2015/0198447) and further in view of Saxena (US 2017/0127257) and further in view of Ahn (US 20150223027).
Referring to claim 8, the combination of Byun/Meredith/Chen/Ahn discloses the system of claim 6.
The combination is not relied on for disclosing: the determining the free space path loss distance at the transmission frequency comprises determining:

    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

where PL = txPower + Gain — rxPower, and the RFspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.
In an analogous art, Saxena disclose the determining the free space path loss distance at the transmission frequency comprises determining:
 	
    PNG
    media_image1.png
    62
    194
    media_image1.png
    Greyscale

where PL = txPower + Gain — rxPower, and the RFspl is the free space path loss distance, the f is transmission frequency, the PL is path loss in decibels, the txPower is transmitter power in decibels referenced to a reference power level per a unit frequency, the Gain is antenna gain in decibels, and the rxPower is the propagated power level equal to the first threshold level in decibels referenced to the reference power level per the unit frequency.
See Saxena, Par. 53, the formula “FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C”, and Par. 54-55. Note that paragraph 53 provides the following pathloss formula:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C
This pathloss formula is an equivalent of the claimed pathloss distance formula above. See the following:
FSPL (dB) = 20 log 10 (d) + 20 log 10 (f) + C   . . .    (1)   given in Par. 53,
By moving log 10 (f)  and the Constant C to the left side of the equation (1) we get:
FSPL -  log 10 (f)  - C = 20 [ log 10 (d) ] 	         . . .     (2)	
                                
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                             
                                            -
                                             
                                             
                                            l
                                            o
                                            g
                                             
                                            10
                                             
                                            (
                                            f
                                            )
                                             
                                             
                                            -
                                             
                                            C
                                             
                                        
                                        
                                            20
                                        
                                    
                                
                              =  log 10 (d)       . . .    (3)    
d = 10 (                                 
                                    
                                        
                                            F
                                            S
                                            P
                                            L
                                            -
                                            20
                                            
                                                
                                                    log 
                                                    10
                                                
                                                ⁡
                                                
                                                    f
                                                    -
                                                    C
                                                
                                            
                                        
                                        
                                            20
                                        
                                    
                                
                            )	. . .  (4)		solving for d applying reverse log rule in (3)
Equation 4 above is equivalent to the claimed equation, where d is equivalent pathloss distanced or RFSPL, or equivalent to distance or free space pathloss distance, FSPL is equivalent to PL or pathloss, which is pathloss in decibels, f is mutual in both equations and is equivalent to frequency,  and constant C is equivalent to constant K. C has the value of 32.45, which is also the value of K according to applicant’s specification. 
Further, note that FSPL = Tx Power - Tx Cable Loss + Tx Antenna Gain + Rx Antenna Gain - Rx Cable Loss - Rx Sensitivity - Fade Margin.  From this one can also derive the FSPL (equivalent to PL)  to be  txPower + Gain — rxPower. Here note that Fade Margin is difference between the received power and power required.  With regards to “rxPower is the propagated power level equal to the first threshold level”, note that in paragraph 56, fade margin is the difference between the normal received power and the power required for minimum acceptable performance. The  power required for minimum acceptable performance is equivalent to the threshold. Thus, Rx Sensitivity and the Fade margin is equivalent rxPower and is the power level equal to the first threshold level. With regards to rxPower in decibels, note that the formula for FSPL is in decibels, thus, the parameters would be in decibels.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Saxena so that the pathloss distance is determined according to the parameters provided in the formula, for the purpose of using an efficient pathloss distance method using important parameters of transmit power, receive power, gains, frequency and other important parameters. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Allowable Subject Matter

Claims  4-5, 10-11 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the objections are overcome.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein determining the scaling factor P comprising the one of Purban, Psuburban, and Prural comprises determining a scaling factor P comprising one of Purban, Psuburban, and Prural where 0 < Purban < Psuburban < Prural < 1.”, as in claims 4, 10 and 29, along with the limitations of the intermediate and base claims. Further, the prior art fails to disclose or suggest the limitations “wherein determining the scaling factor P comprises determining whether the transmitter is inside of a building; and when the transmitter is inside of the building, then wherein determining the scaling factor further comprises multiplying the scaling factor P, comprising the one of Purban, Psuburban, and Prural, by Pindoor, where Pindoor is less than One.”, as in claims 5, 11 and 30, along with the limitations of the intermediate and base claims.

Response to Arguments
Applicant’s arguments submitted 6/17/2021 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644